         Case 1:20-cv-00292-TNM Document 25 Filed 02/18/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



FEDERAL TRADE COMMISSION

                     Plaintiff,                      Civil Action No. 1:20-cv-292 (TNM)


                     v.

EDGEWELL PERSONAL CARE
COMPANY, and HARRY’S, INC.

                          Defendants.




  NOTICE OF FILING OF PLAINTIFF’S REDACTED AMENDMENT COMPLAINT
  FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
  PURSUANT TO SECTION 13(b) OF THE FEDERAL TRADE COMMISSION ACT

       Plaintiff Federal Trade Commission hereby provides notice of the Redacted Amended

Complaint for Temporary Restraining Order and Preliminary Injunction Pursuant to Section

13(b) of the Federal Trade Commission Act.



                           [SIGNATURE BLOCK ON NEXT PAGE]




                                              1
        Case 1:20-cv-00292-TNM Document 25 Filed 02/18/20 Page 2 of 2



Dated: February 18, 2020             Respectfully Submitted,

                                     /s/ Jonathan Lasken__________________
                                     Jonathan Lasken (D.C. Bar # 997251)
                                     Nicholas Bush
                                     Helder Agostinho
                                     Shane Bryan
                                     Kelly Fabian
                                     Terry Thomas

                                     Federal Trade Commission
                                     Bureau of Competition
                                     600 Pennsylvania Avenue, NW
                                     Washington, D.C. 20580
                                     Telephone: (202) 326-2064
                                     Email: jlasken@ftc.gov

                                     Counsel for Plaintiff Federal Trade
                                     Commission




                                      2
